DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Amendment
The amendments filed July 29, 2022 have been entered.  Claims 1-20 remain pending.  Claims 14, 17, 19, & 20 have been amended.  

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 

In regard to “Laugharn therefore fails to teach “transmitting second instructions to a validation process device for performing a validation program in accordance with a validation process associated with the selected automated process” and “receiving validation results associated with the part from the validation process device”, as claimed.  It follows that Laugharn also fails to teach “storing the processing results and the validation results in association with the identifier”, as claimed.”.  
Entering sample identifying marks and data about the sample into a computer memory which is then accessed somewhere else is transmission of data without being specific about the transmission medium (e.g. radio waves or simply carrying computer memory to another device).  
Laugharn teaches:
transmitting second instructions (column 5 lines 33-35, column 7 lines 28-41, identifiers with storage in computer memory enables transmission of data and programs) to a validation process device for performing a validation program (column 6 line 64- column 7 line 2: feedback information with the purpose to potentially “make feedback adjustments” is validation information) in accordance with a validation process associated with the selected automated process (column 12 line 46: automated process)
receiving validation results associated with the part from the validation process device (column 5 lines 29-38: sample has identifying marks which the device can recognize and then associate with a sample information from memory) 
storing the processing results and the validation results in association with the identifier”, as claimed (column 5 lines 29-38).  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 9-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laugharn et al. (US 8353619 B2). 

Regarding claim 1 Laugharn teaches, a computer-implemented method for performing a validation process on a part to be processed (column 6 lines 30-34: “the control system automatically devises and executes a treatment protocol upon detecting the presence of a sample 14 properly disposed within the ultrasonicator 10 and/or other sample characteristics, including any identifying marks”), comprising: receiving an identifier associated with the part (column 5 lines 31-33: the sensor 20  receives an identifier (tag, text, barcode or any other type of identifying mark)  associated with sample 14); displaying a listing of at least one automated process based on the identifier (column 6 lines 34-36: the user interface 16 prompts by way of display 16a an automated process (a treatment protocol), column 6 lines 30-34: and protocols are based on the identifier); receiving an indication of a selected automated process from the listing (column 12 lines 12-14: communicated that treatment processes are available from the user interface [which shows the listing]); transmitting first instructions to an automated process device for performing an automated processing program in accordance with the selected automated process (Fig. 3, column 11 lines 50-54:The memory 52 can include preprogrammed waveforms, protocols, and functions from which the processor 54 can select when determining a treatment process. Protocols can include combined or alternating waveforms and any other instructions for any actuating systems 58, transmitting a treatment process (first instructions)  to an automated process device (actuating systems 58) in accordance with selection made from the user interface); receiving processing results associated with the part from the automated process device (Fig. 3 memory 52, column 3 lines 16-19: “The results of the measured characteristic can be stored for use in subsequent processing steps or to compile a treatment history for the sample(s)”, receiving (stored in memory) processing results (results of the measured characteristic) from the sensors and actuating systems); transmitting second instructions to a validation process device for performing a validation program in accordance with a validation process associated with the selected automated process (column 5 lines 33-35: “identifying mark, which sensor 20 could recognize using an RFID interrogator, optical recognition, acoustic recognition, or any other suitable means”, the part is already labeled with an ID, but the system adds information to a database about the part, transmitting second instructions (identifying mark and measurements) to a validation process (which would be on the computer); receiving validation results associated with the part from the validation process device (column 6 lines 31-34: “executes a treatment protocol upon detecting the presence of a sample 14 properly disposed within the ultrasonicator 10 and/or other sample characteristics, including any identifying marks”, receiving validation results (identifying marks and measurements) from the sensors and actuating systems); and storing the processing results and the validation results in association with the identifier (column 3 lines 16-19: “The results of the measured characteristic can be stored for use in subsequent processing steps or to compile a treatment history for the sample(s)”, if a treatment history is maintained then the data is being associated with an identifier).

Regarding claim 2 Laugharn teaches, the method of claim 1, wherein displaying a listing of the at least one automated process (column 6 lines 34-36: “the user interface 16 prompts the operator to input information that the control system can use to select a treatment protocol”, selecting a treatment protocol is selecting  from a listing) comprises displaying a listing of at least one non-destructive testing (NDT) process (column 7 lines 22-25: “The user interface 16 can also display information measured, detected, or recognized by any sensors of the ultrasonicator 10, such as a sample ID from an identifying mark, sample temperature, or sample size”), wherein transmitting the first instructions to the automated process device for performing the automated processing program comprises transmitting the first instructions to an NDT system for performing an NDT program in accordance with a selected NDT process (column 3 lines 14-19: “The sensors may be employed for measuring a physical characteristic of one or more samples before, during and/or following acoustic treatment of the samples. The results of the measured characteristic can be stored for use in subsequent processing steps or to compile a treatment history for the sample(s)”, this system has the option of being non-destructive), and wherein receiving the processing results comprises receiving NDT results (column 3 lines 16-19: “The results of the measured characteristic can be stored for use in subsequent processing steps or to compile a treatment history for the sample(s)”, if the system stores results in memory then it has received processing results, results such as temperature).

Regarding claim 3 Laugharn teaches, the method of claim 2, wherein receiving the NDT results from the NDT system comprises receiving an NDT scan result from the testing system (column 3 lines 16-19: “The results of the measured characteristic can be stored for use in subsequent processing steps or to compile a treatment history for the sample(s)”, if the system stores results in memory then it has received processing results, results such as temperature).

Regarding claim 4 Laugharn teaches, the method of claim 2, wherein transmitting the second instructions to the validation process device comprises transmitting the second instructions to a weighing system (column 5 lines 57-61: “A concavity or depression can be equipped with a scale to weigh the sample vessel 26 and sample 14. The ultrasonicator 10 may have other sensors or interrogation systems capable of detecting characteristics of the sample 14. For instance, the ultrasonicator 10 may detect an identifying mark”, “identifying mark” means it is part of the “validation process”), and wherein receiving the validation results from the validation process device comprises receiving a measured weight of the part from the weighing system (column 5 lines 57-63: “equipped with a scale to weigh the sample vessel 26 and sample 14. The ultrasonicator 10 may have other sensors or interrogation systems capable of detecting characteristics of the sample 14. For instance, the ultrasonicator 10 may detect an identifying mark, the location of the sample vessel 26, the level of fluid in the sample vessel 26, or any other initial characteristics of the sample 14”, identifying the sample is validation), the measured weight obtained by generating thousands of weight values for the part per second over a period of less than twenty seconds, and by averaging the weight values over the period to generate the measured weight (averaging over a series of measurements is well known to provide a more representative value: ‘regression to the mean’).

Regarding claim 5 Laugharn teaches, the method of claim 1, further comprising: receiving a plurality of first inputs indicative of steps performed on the part in relation to the automated processing program; generating tracking information based on the plurality of first inputs; and storing the tracking information in association with the identifier (column 7 lines 22-29: “user interface 16 can also display information measured, detected, or recognized by any sensors of the ultrasonicator 10, such as a sample ID from an identifying mark, sample temperature, or sample size. Information from sensors can be continuously displayed and updated during a treatment process to allow the operator to monitor the progression of the process. The control system may save the monitored data for later use or review by the operator”, information used to track the sample is first information).

Regarding claim 6 Laugharn teaches, the method of claim 5, further comprising receiving a plurality of second inputs indicative of steps performed on the part in relation to the validation program, and wherein generating the tracking information is further based on the plurality of second inputs (column 7 lines 25-29: “Information from sensors can be continuously displayed and updated during a treatment process to allow the operator to monitor the progression of the process. The control system may save the monitored data for later use or review by the operator”, if a step determines that a part has a crack in it (for instance) then that crack can then become part of the tracking data).

Regarding claim 7 Laugharn teaches, the method of claim 1, further comprising displaying a queue of least one queued automated process; and receiving a selection of a selected automated process of the at least one queued automated process, and removing the selected automated process from the queue (column 11 lines 37-45: “control system 50 links to actuating systems 58 that implement processes specified by the control system 50 and to sensors 60 that may measure processing parameters and/or detect sample characteristics. Actuating systems 58 can include positioning systems, ultrasound treatment systems for driving a acoustic energy source, parameter controllers, and any other devices capable of implementing treatment processes, such as those described above in reference to FIG. 1. Sensors 60 may monitor the impact and efficacy of a treatment process”, a control system which is monitoring processes inherently controls a queue of processes).

Regarding claim 9 Laugharn teaches, the method of claim 1, wherein receiving the identifier associated with the part comprises reading one of a barcode and an RFID tag (column 5 lines 30-35: “the sample 14 could be labeled with a radio frequency identification (RFID) tag, text, a barcode, a symbol, or any other type of identifying mark, which sensor 20 could recognize using an RFID interrogator, optical recognition, acoustic recognition, or any other suitable means”).

Regarding claim 10 Laugharn teaches, the method of claim 1, wherein displaying the listing comprises generating the listing by filtering a plurality of automated processes based on the identifier to obtain a subset thereof, and displaying the subset (column 6 lines 21-25: “The user interface 16 can include a display 16a to communicate information such as which treatment process options are available, the value of a particular setting, or data detected by any sensors the ultrasonicator 10 may have”, “data detected by any sensors” includes the identifier data picked up by the rfid tag or barcode reader, that it can distinguish a set of available processes from all the processes means it does filter a plurality of automated processes).  

Regarding claim 11 Laugharn teaches, a system for performing a validation process on a part to be processed (column 6 lines 30-34: “the control system automatically devises and executes a treatment protocol upon detecting the presence of a sample 14 properly disposed within the ultrasonicator 10 and/or other sample characteristics, including any identifying marks”), comprising: a processing unit (Fig. 3 processor 54); and a non-transitory computer-readable memory (Fig. 3 memory 52) communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (column 6 line 67 to column 7 line 2: ”The control system can make feedback adjustments according to instructions from a preprogrammed treatment protocol and/or input from the operator”, preprogrammed implies stored in non-transitory memory) for: receiving an identifier associated with the part (column 5 lines 31-33: the sensor 20  receives an identifier (tag, text, barcode or any other type of identifying mark)  associated with sample 14); displaying a listing of at least one automated process based on the identifier (column 6 lines 34-36: the user interface 16 prompts by way of display 16a an automated process (a treatment protocol), column 6 lines 30-34: and protocols are based on the identifier); receiving an indication of a selected automated process from the listing (column 12 lines 12-14: communicated that treatment processes are available from the user interface [which shows the listing]); transmitting first instructions to an automated process device for performing an automated processing program in accordance with the selected automated process (Fig. 3, column 11 lines 50-54:The memory 52 can include preprogrammed waveforms, protocols, and functions from which the processor 54 can select when determining a treatment process. Protocols can include combined or alternating waveforms and any other instructions for any actuating systems 58, transmitting a treatment process (first instructions)  to an automated process device (actuating systems 58) in accordance with selection made from the user interface); receiving processing results associated with the part from the automated processing system (Fig. 3 memory 52, column 3 lines 16-19: “The results of the measured characteristic can be stored for use in subsequent processing steps or to compile a treatment history for the sample(s)”, receiving (stored in memory) processing results (results of the measured characteristic) from the sensors and actuating systems); transmitting second instructions to a validation process device for performing a validation program in accordance with a validation process associated with the selected automated process (column 5 lines 33-35: “identifying mark, which sensor 20 could recognize using an RFID interrogator, optical recognition, acoustic recognition, or any other suitable means”, the part is already labeled with an ID, but the system adds information to a database about the part, transmitting second instructions (identifying mark and measurements) to a validation process (which would be on the computer)); receiving validation results associated with the part from the validation process device (column 6 lines 31-34: “executes a treatment protocol upon detecting the presence of a sample 14 properly disposed within the ultrasonicator 10 and/or other sample characteristics, including any identifying marks”, receiving validation results (identifying marks and measurements) from the sensors and actuating systems); and storing the processing results and the validation results in the non- transitory memory in association with the identifier (column 3 lines 16-19: “The results of the measured characteristic can be stored for use in subsequent processing steps or to compile a treatment history for the sample(s)”, if a treatment history is maintained then the data is being associated with an identifier).

Regarding claim 12 Laugharn teaches, the system of claim 11, wherein displaying a listing of the at least one automated process comprises displaying a listing of at least one non-destructive testing (NDT) process (column 7 lines 22-25: “The user interface 16 can also display information measured, detected, or recognized by any sensors of the ultrasonicator 10, such as a sample ID from an identifying mark, sample temperature, or sample size”), wherein transmitting the first instructions to the automated process device for performing the automated processing program comprises transmitting the first instructions to an NDT system for performing an NDT program in accordance with a selected NDT process (column 3 lines 14-19: “The sensors may be employed for measuring a physical characteristic of one or more samples before, during and/or following acoustic treatment of the samples. The results of the measured characteristic can be stored for use in subsequent processing steps or to compile a treatment history for the sample(s)”, this system has the option of being non-destructive), and wherein receiving the processing results comprises receiving NDT results (column 3 lines 16-19: “The results of the measured characteristic can be stored for use in subsequent processing steps or to compile a treatment history for the sample(s)”, if the system stores results in memory then it has received processing results, results such as temperature).

Regarding claim 13 Laugharn teaches, the system of claim 12, wherein receiving the NDT results from the NDT system comprises receiving an NDT scan result from the testing system (column 3 lines 16-19: “The results of the measured characteristic can be stored for use in subsequent processing steps or to compile a treatment history for the sample(s)”, if the system stores results in memory then it has received processing results, results such as temperature).

Regarding claim 14 Laugharn teaches, the system of claim 11, wherein transmitting the second instructions to the validation process device comprises transmitting the second instructions to a weighing system, and wherein receiving the validation results from the validation process device comprises receiving a measured weight of the part from the weighing system (column 5 lines 57-63: “equipped with a scale to weigh the sample vessel 26 and sample 14. The ultrasonicator 10 may have other sensors or interrogation systems capable of detecting characteristics of the sample 14. For instance, the ultrasonicator 10 may detect an identifying mark, the location of the sample vessel 26, the level of fluid in the sample vessel 26, or any other initial characteristics of the sample 14”, identifying the sample is validation), the measured weight obtained by generating thousands of weight values for the part per second over a period of less than twenty seconds, and by averaging the weight values over the period to generate the measured weight (averaging over a series of measurements is well known to provide a more representative value: ‘regression to the mean’).

Regarding claim 15 Laugharn teaches, the system of claim 11, wherein the program instructions are further executable by the processing unit for: receiving a plurality of first inputs indicative of steps performed on the part in relation to the automated processing program; generating tracking information based on the plurality of first inputs; and storing the tracking information in association with the identifier (column 7 lines 22-29: “user interface 16 can also display information measured, detected, or recognized by any sensors of the ultrasonicator 10, such as a sample ID from an identifying mark, sample temperature, or sample size. Information from sensors can be continuously displayed and updated during a treatment process to allow the operator to monitor the progression of the process. The control system may save the monitored data for later use or review by the operator”, information used to track the sample is first information).

Regarding claim 16 Laugharn teaches, the system of claim 15, further comprising receiving a plurality of second inputs indicative of steps performed on the part in relation to the validation program, and wherein generating the tracking information is further based on the plurality of second inputs (column 7 lines 25-29: “Information from sensors can be continuously displayed and updated during a treatment process to allow the operator to monitor the progression of the process. The control system may save the monitored data for later use or review by the operator”, if a step determines that a part has a crack in it (for instance) then that crack can then become part of the tracking data).

Regarding claim 17 Laugharn teaches, the system of claim 11, wherein the program instructions are further executable by the processing unit for displaying a queue of least one queued process; and receiving a selection of a selected automated process of the at least one queued automated process, and removing the selected automated process from the queue (column 11 lines 37-45: “control system 50 links to actuating systems 58 that implement processes specified by the control system 50 and to sensors 60 that may measure processing parameters and/or detect sample characteristics. Actuating systems 58 can include positioning systems, ultrasound treatment systems for driving a acoustic energy source, parameter controllers, and any other devices capable of implementing treatment processes, such as those described above in reference to FIG. 1. Sensors 60 may monitor the impact and efficacy of a treatment process”, a control system which is monitoring processes inherently controls a queue of processes).

Regarding claim 19 Laugharn teaches, the system of claim 11, wherein receiving the identifier associated with the part comprises reading one of a barcode and an RFID tag (column 5 lines 30-35: “the sample 14 could be labeled with a radio frequency identification (RFID) tag, text, a barcode, a symbol, or any other type of identifying mark, which sensor 20 could recognize using an RFID interrogator, optical recognition, acoustic recognition, or any other suitable means”).

Regarding claim 20 Laugharn teaches, the system of claim 11, wherein displaying the listing comprises generating the listing by filtering a plurality of automated processes based on the identifier to obtain a subset thereof, and displaying the subset (column 6 lines 21-25: “The user interface 16 can include a display 16a to communicate information such as which treatment process options are available, the value of a particular setting, or data detected by any sensors the ultrasonicator 10 may have”, “data detected by any sensors” includes the identifier data picked up by the rfid tag or barcode reader, that it can distinguish a set of available processes from all the processes means it does filter a plurality of automated processes).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugharn et al. (US 8353619 B2), and further in view of Blevins et al. (GB 2494778 A). 

Regarding claim 8 Laugharn teaches, the method of claim 1, 
Laugharn does not teach further comprising receiving a selection of a particular one of the at least one automated process and a request to quarantine the particular automated process, and marking the particular automated process as quarantined, such that a subsequent listing of the at least one automated process based on the identifier omits the particular automated process.
Blevins does teach further comprising receiving a selection of a particular one of the at least one automated process and a request to quarantine the particular automated process (para 00131: “the quality prediction and fault detection techniques described herein for continuous or batch processes use process state segregation and includes two basic steps, namely, model generation and on-line use of the model to perform process quality prediction and/or fault detection”), and marking the particular automated process as quarantined, such that a subsequent listing of the at least one automated process based on the identifier omits the particular automated process (para 00131:“process models may be adaptively adjusted (on-line) when, for example, the process enters a state or stage for which little no data was collected from the process when building the model in the first place or when the process has changed from the time during which the data used to build the model was collected from the process.”, so the faulty process no longer is used in the system).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Laugharn with the teachings of Blevins.  The motivation would have been to enable the acoustic inspection device of Laugharn with the faulty process detection ability of Blevins.  The result would be a device which would be able to detect material defects in a test object but with minimal chance of a faulty process (possibly faulty due to a change in the characteristics of the test object or an update in the sensors) interfering in quality.


Regarding claim 18 Laugharn teaches, the system of claim 11, 
Laugharn does not teach wherein the program instructions are further executable by the processing unit for receiving a selection of a particular one of the at least one automated process and a request to quarantine the particular automated process, and marking the particular automated process as quarantined, such that a subsequent listing of the at least one automated process based on the identifier omits the particular automated process.
Blevins does teach wherein the program instructions are further executable by the processing unit for receiving a selection of a particular one of the at least one automated process and a request to quarantine the particular automated process (para 00131: “the quality prediction and fault detection techniques described herein for continuous or batch processes use process state segregation and includes two basic steps, namely, model generation and on-line use of the model to perform process quality prediction and/or fault detection”), and marking the particular automated process as quarantined, such that a subsequent listing of the at least one automated process based on the identifier omits the particular automated process (para 00131:“process models may be adaptively adjusted (on-line) when, for example, the process enters a state or stage for which little no data was collected from the process when building the model in the first place or when the process has changed from the time during which the data used to build the model was collected from the process.”, so the faulty process no longer is used in the system).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Laugharn with the teachings of Blevins.  The motivation would have been to enable the acoustic inspection device of Laugharn with the faulty process detection ability of Blevins.  The result would be a device which would be able to detect material defects in a test object but with minimal chance of a faulty process (possibly faulty due to a change in the characteristics of the test object or an update in the sensors) interfering in quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 1929288 B1 (BUI) discloses a non-destructive ultrasonic testing system for aircraft components.
US 9031734 B2 (Froom) discloses a non-destructive ultrasonic testing system for aircraft components.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858